

Resignation and Severance Agreement
and General Release


Resignation and Severance Agreement and General Release (the "Agreement") made
and executed as of December __, 2006, by and between Net Perceptions, Inc., a
Delaware corporation (the "Company"), with offices at One Landmark Square, 22nd
Floor, Stamford, Connecticut 06901, and Nigel P. Ekern ("Employee") residing at
741 Hollow Tree Ridge Road, Darien, Connecticut 06820.


W I T N E S S E T H


Whereas, Employee is employed by the Company as Chief Administrative Officer of
the Company pursuant to an agreement dated as of January 1, 2006, between the
Company and the Employee(the "Employment Agreement");


Whereas, the Employee desires to voluntarily resign from his position effective
as of the day following the date on which the Company files its Quarterly Report
on Form 10-Q for the Quarter Ended September 30, 2006, with the Securities and
Exchange Commission (the “End Date”) and accept the severance and benefits set
forth herein in lieu of all severance and benefits otherwise provided in the
Employment Agreement;


Whereas, Company desires to accept such resignation and to provide Employee with
the severance and benefits set forth herein;


Whereas, the parties desire to set forth their agreement and understanding
concerning the termination of the Employee’s employment.


Now, Therefore, in consideration of the foregoing premises and the mutual
promises herein contained, it is agreed as follows:


1.  Separation from Employment, etc.


(a)  Resignation. The parties acknowledge and agree that Employee’s resignation
as an officer and employee of the Company and the Company’s direct and indirect
subsidiaries and affiliates, and Employee’s separation from employment with the
Company and all of the Company’s direct or indirect subsidiaries or affiliates
shall be effective as of the End Date. The Company shall continue to pay the
Employee all salary and benefits to which he is entitled under his Employment
Agreement, subject to the Company’s customary payroll practices, until the End
Date.


(b)  Confidentiality. For purposes of this Agreement, all references to the
Company shall be deemed to include all of the Company's affiliates and direct
and indirect subsidiaries.


(i) Confidential Information. The Employee acknowledges that as a result of his
employment with the Company, the Employee has and will continue to have
knowledge of, and access to, proprietary and confidential information of the
Company (in written, graphic, electronic, oral and other forms, and in
electronic, magnetic, paper and other media), including, without limitation,
information regarding the Company’s assets, properties, business, plans,
strategies, operations, and business and product development, including without
limitation, acquisitions and new lines of business, trade secrets, novel ideas,
inventions, know-how, customers, business affiliates, techniques, training
materials, algorithms, computer programs (including source codes and object
codes), designs, formulas, test plans, data, analyses and results, services,
costs, finances, financial statements and projections, financial and marketing
information, markets, sales, vendors, suppliers, personnel, pricing policies,
plans for future developments, acquisition or disposition strategies,
specifications, technology, research and development, and other similar
information in respect of the Company (collectively, the "Confidential
Information"), and that such information, even though it may be contributed,
developed or acquired by the Employee, constitutes valuable, special and unique
assets of the Company developed at great expense which are the exclusive
property of the Company. Ac-cord-ingly, the Employee shall not, at any time,
either during the term of his employment with the Company or subsequent to the
End Date, use (whether for personal gain or otherwise), reveal, report, publish,
transfer or otherwise disclose to any person, corporation or other entity, any
of the Con-fi-dential Information without the prior written consent of the
Company, except to responsible officers and employees of the Company and other
responsible persons who are in a contractual or fiduciary relationship with the
Company and who have a need for such information for purposes in the best
interests of the Company, and except (i) for such information which is or
be-comes of general public knowledge from authorized sources other than the
Employee, and (ii) as may be required by law, regulation, legal proceeding or
court order. The Employee acknow-ledges that the Company would not enter into
this Agreement without the assurance that all such Confi-dential Information
will be used for the exclusive benefit of the Company.


 
 

--------------------------------------------------------------------------------

 
 
(ii) Return of Confidential Information. The Employee shall promptly, but in any
event no later than the End Date, deliver to the Company all drawings, manuals,
letters, notes, notebooks, reports and copies thereof and all other materials
relating to the Company's business, including without limitation any materials
incorporating Confidential Information, which are in the Employee's possession
or control. In the event that any such materials are provided to Employee in
connection with Section 9(F) of this Agreement during the six month period
following the End Date, then Employee shall, within 10 business days following
the expiration of such six-month period, deliver to the Company all such
materials which are in Employee’s possession or control, except for such having
a de minimus value to the Company.


(iii) Return of Company Property. The Employee covenants and agrees that on or
before the End Date, he will return to the Company all property of the Company
which has theretofore been furnished to him, including without limitation cell
phones, computers, Blackberries and other equipment.


(iv) Inventions, etc. The Employee will promptly disclose to the Com-pany all
designs, processes, inventions, improvements, discoveries and other information
related to the business of the Company (collectively "developments") conceived,
developed or acquired by the Employee alone or with others during the term of
the Employee's employment with the Company, whether or not conceived during
regular working hours, through the use of Company time, material or facilities
or otherwise, whether prior to or within eighteen (18) months after the End
Date. All such developments shall be the sole and exclusive property of the
Company, and upon request the Employee shall deliver to the Com-pany all
draw-ings, models and other data and records relating to such developments. In
the event any such developments shall be deemed by the Company to be patentable
or copyrightable, the Employee shall, at the expense of the Company, assist the
Company in obtaining any patents or copyrights thereon and execute all documents
and do all other things necessary or proper to obtain letters patent and
copyrights and to vest the Company with full title thereto.


 
2

--------------------------------------------------------------------------------

 
 
(c)  Non-competition. The Employee will not utilize his special knowledge of the
business of the Company and his rela-tionships with customers, suppliers of the
Company and others to compete with the Company. Subject to the fourth sentence
of this Section 1(c), for a period of three years from the date hereof, the
Employee shall not engage, directly or in-directly, or have an interest,
directly or indirectly, anywhere in the United States of America or any other
geographic area where the Company does business or in which its products or
services are marketed, alone or in association with others, as principal,
officer, agent, employee, director, partner or stockholder, or through the
investment of capital, lending of money or property, ren-dering of services or
otherwise, in any business competitive with or substantially similar to that
engaged in or, to the knowledge of the Employee, contemplated to be engaged in,
by the Company or any vendor, supplier or distributor of the Company during the
term of Employee’s employment by the Company, or any line of business or
acquisition that the Company has obtained due diligence or other information on
during Employee’s employment with the Company. Subject to the fourth sentence of
this Section (c), during the same period, the Employee shall not, and shall not
permit any of his employees, agents or others under his control to, directly or
indirectly, on behalf of himself or any other person, (i) call upon, accept
business from, or solicit the business of any person who is, or who had been at
any time during the preceding two (2) years, a customer of the Company or any
successor to the business of the Company, or otherwise divert or attempt to
divert any busi-ness from the Company or any such successor, or (ii) directly or
indirectly recruit or other-wise solicit or induce any person who is an employee
of, or otherwise engaged by, the Company or any successor to the business of the
Company to terminate his or her employment or other rela-tionship with the
Company or such successor, or hire any person who has left the employ of the
Company or any such successor during the preceding two (2) years. The Employee
shall not at any time, directly or indirectly, use or purport to authorize any
person to use any name, mark, logo, trade dress or other identifying words or
images which are the same as or similar to those used at any time by the Company
in connection with any product or service, whether or not such use would be in a
business competitive with that of the Company. Any breach or violation by the
Employee of the provisions of Section 1(b)(iv) or this Section 1(c) shall toll
the running of any time periods set forth in this Section 1(c) for the duration
of any such breach or violation. Notwithstanding any provision in this Agreement
to the contrary, the parties hereto agree and understand that the ownership by
the Employee of five percent (5%) or less of the stock of any company listed on
a national securities exchange shall not be deemed a violation of this Section
1(c) and it being further understood that nothing herein shall prevent the
Employee from engaging in the business of investing, reinvesting or trading in
securities or other financial instruments.


(d)  Remedies. The restrictions set forth in Sections 1(b) and 1(c) are
con-sidered by the parties to be fair and reasonable. The Employee acknowledges
that the restrictions contained in Sections 1(b) and 1(c) will not prevent him
from earning a livelihood. The Em-ployee further acknowledges that the Company
would be irreparably harmed and that monetary damages would not provide an
adequate remedy in the event of a breach of the provisions of Sections 1(b) or
1(c). Accordingly, the Employee agrees that, in addition to any other remedies
available to the Company, the Company (i) shall be entitled to specific
performance, injunction, and other equitable relief to secure the enforcement of
such provisions, (ii) shall not be required to post bond in connection with
seeking any such equitable remedies, and (iii) shall be entitled to receive
reimbursement from the Employee for all reasonable attorneys' fees and expenses
in-curred by the Company in enforcing such provisions if the Company prevails in
any action brought to enforce Sections 1(b) or 1(c) hereof. If any provisions of
Sections 1(b), 1(c), or 1(d) relating to the time period, scope of activities or
geographic area of restrictions is declared by a court of competent jurisdiction
to exceed the maximum permissible time period, scope of acti-vities or
geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any pro-visions of Sections 1(b), 1(c), or 1(d) other than those
described in the preceding sentence are adjudicated to be invalid or
unenforceable, the invalid or unenforceable provisions shall be deemed amended
(with respect only to the jurisdiction in which adjudication is made) in such
manner as to render them enforceable and to effectuate as nearly as possible the
original inten-tions and agreement of the parties.


 
3

--------------------------------------------------------------------------------

 
 
2.  Employee’s and Company’s Representations and Covenants. The Employee
represents that he has not filed any claims, complaints, charges or lawsuits
(collectively “Actions”) against the Company and any parent, subsidiary and
related corporations and divisions of any of them, and the members, owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees and representatives of any of them with any governmental agency,
arbitrator, or any court with respect to his employment or separation from
employment, and that he will not do so at any time hereafter; provided, however,
this clause shall not limit the Employee from filing a lawsuit for the sole
purpose of enforcing his rights under this Agreement. The Company represents
that it has not filed any Actions against the Employee with any governmental
agency, arbitrator, or any court with respect to his employment or separation
from employment as of the date hereof.


3.  Acknowledgment of Payment and Receipt. The parties acknowledge that all
pay-ments for wages and benefits due to the Employee through the date hereof,
including payment for all accrued vacation pay and any expense reimbursements,
have been paid by the Company and received by the Employee, and that there are
no further obligations of the Company to the Employee except as specifically set
forth in this Agreement. The parties acknowledge that Employee may incur certain
business expenses between the date hereof and the End Date, and the Company
agrees to reimburse Employee for all such business expenses that were properly
incurred on behalf of Company business upon submission of appropriate receipts
therefor.


4.  Severance Payments and Benefits to Employee Not Required by Law or Contract.


A. In full settlement of all Claims (as hereinafter defined in Section 10.A,
“Release of the Com-pany”), and in consideration of the Employee’s past services
and the obligations, agreements and undertakings of the Employee herein,
including, without limitation, the confidentiality and non-competition
provisions and the release of the Company by the Employee, and provided that the
Employee has not breached and is not then in breach of his representations,
warranties, covenants or obligations under this Agreement, and with respect to a
breach of Sections 1(b)(ii), (iii) or (iv), has not cured any such breach within
10 days after written notice thereof is sent by the Company, the Company shall
provide the following severance payments to the Employee:


 
4

--------------------------------------------------------------------------------

 
 
(i) One business day following the filing of the Company's Quarterly Report on
Form 10-Q for the Quarter Ended September 30, 2006 (or such later date on which
the Employee's right to revoke this Agreement under Section 13 hereof shall have
expired), the Company shall pay to the Employee the sum of $150,000 (the "10-Q
Payment");


(ii) On January 2, 2007, (or such later date on which the Employee's right to
revoke this Agreement under Section 13 hereof shall have expired), the Company
shall pay to the Employee the sum of $350,000 (the "January Payment," and,
collectively with the 10-Q Payment, the "Severance Payments").


The Severance Payments are, in each case, payable subject to Sections 16 ("Right
of Setoff and Liquidated Damages") and 17 ("IRC Section 409A") hereof, and
subject to withholding for applicable taxes and other mutually agreed amounts.


C. Annexed hereto as Exhibit ‘A’, is a complete list of all options and
restricted stock grants presently outstanding to Employee. All restricted stock
held by or awarded to the Employee which is not presently vested shall fully
vest on the original vesting date of each grant as set forth on Exhibit A (the
"Vesting Dates"). Employee agrees and acknowledges that he will not have the
right to pay the withholding taxes of any vested shares of restricted stock on a
net cash basis, but rather, Employee shall pay to the Company any tax in respect
of shares of stock in cash, or at the Company's election, by retaining or
receiving shares of the Employee having a fair market value on the Vesting Dates
equal to the amount of taxes required to be withheld, consistent with past
practice. All restrictions on transfer with respect to the restricted stock
shall terminate as of the Vesting Dates, or such earlier date as may be provided
in any applicable agreement.


5.  COBRA Rights and Group Term Life Insurance. The Employee hereby declines to
receive any benefits under COBRA or under any other employee benefit plan of the
Company.


6.  No Re-Employment. The Employee acknowledges and agrees that the Company and
any of its subsidiaries, affiliates or related companies are under no legal or
contractual duty to re-employ, rehire or retain him in any capacity and that he
will not apply for re-employment with the Company or any of its subsidiaries,
affiliates or related companies in any capacity. Without limiting the generality
of the foregoing, Employee will not reapply and the Company and its
subsidiaries, affiliates or related companies will have no legal or contractual
duty to hire or retain the Employee in any capacity, whether as an employee,
consultant, independent contractor, distributor, broker, finder or in any other
commercial relationship.


7.  No Denigration. The Employee shall not directly or indirectly denigrate or
de-fame the Company, its subsidiaries, affiliates and related companies,
including, without limita-tion, their respective officers, directors, agents or
employees, or cause any negative publicity to be disseminated about the Company,
its subsidiaries, affiliates and related companies including, without
limitation, their respective officers, directors, agents or employees, and their
respective products and services either orally or in writing.


 
5

--------------------------------------------------------------------------------

 
 
8.  [Intentionally Omitted]


9.  Employee’s Agreements and Representations. The Employee’s right to receive
the Severance Payments set forth in Section 4 and the benefits (other than as
required by law) under Section 5 above are specifically contingent on the
following agreements, covenants and representations:


A.  Unless in connection with obligations pursuant to Section 9 hereof or
otherwise at the direction of the Company or any of its officers or directors,
the Employee agrees to refrain from making any internal use of the Company
e-mail and voice mail systems effective after the End Date and acknowledges that
the Company will terminate his access to these systems effective on End Date,
unless the Company chooses to extend access beyond such date.


B.  Effective after the End Date, except as otherwise specifically provided
herein, the Employee shall have no Company property in his possession or
control, and on or before the End Date, he shall have returned all Company
property in his possession or control to the Company, except for such having
de minimus value to the Company. .


C.  Without limiting the generality of Section 9.B hereof, the Employee
represents, warrants and covenants that except as otherwise specifically
provided herein, he has or will have, on or before the End Date, returned to the
Company all Company property, in-cluding, without limitation, all Company files,
records and other papers in Employee’s pos-ses-sion or control, including,
without limitation, Employee’s notes, analyses and other work pro-duct. The
Employee further represents and warrants that all charges for expense
reimburse-ments submitted or to be submitted on or before the End Date by
Employee, and all charges paid or to be paid prior to the End Date by the
Company on Employee’s behalf, have been for valid and proper Company-related
business expenses, and in the event of any breach of this representation, the
Company shall have the right, among other things, to set-off the amount of any
such impro-per charges against the Company’s payment obligations to Employee
hereunder.


D.  The Employee represents that he has not violated any applicable laws, rules
or regulations in the course of his employment with the Company and the
performance of his duties.


E.  The Employee acknowledges that he has no right, title or interest in or to
any intellectual property of the Company, including, but not limited to, any
patent, trademark, trade dress, service mark, copyright, design or products and
shall not assert any claim thereto.


F.  For a period of six months commencing on the End Date, the Employee shall:
(i) assist in the orderly transition of the Employee’s former responsibilities
as the Chief Administrative Officer of the Company to such officers or managers
as the Chief Executive Officer or the Board of Directors (the “Board”) may
request from time to time; (ii) render such services to the Company as may
reasonably be requested by the Chief Executive Officer or the Board from time to
time; and (iii) assist the Company’s management and the Board on various Company
matters, including but not limited to the preparation and filing with the
Securities and Exchange Commission of the Company's Annual Report on Form 10-K
for the year ending December 31, 2006, all as may reasonably be requested by the
Board from time to time, in each case at such times as will not unduly interfere
with the Employee's other business obligations.


 
6

--------------------------------------------------------------------------------

 
 
G.  For a period commencing on the date hereof and ending on December 31, 2009,
the Employee agrees to assist the Company in connection with any legal action,
arbitration, administrative proceeding, investigation or other action (each, a
“Proceeding”) in which he may be requested to testify, consult or otherwise
collaborate with the Company. The Company shall reimburse the Employee for his
reasonable out-of-pocket expenses incurred in connection with providing such
assistance, which expenses shall be pre-approved by the Company prior to being
incurred by the Employee and which pre-approval shall not be unreasonably
withheld, conditioned or delayed. In addition to the reimbursement of expenses
as set forth above, the Company will reimburse Employee at the per diem rate of
$1,000 per day in the event that Employee’s services are requested pursuant to
this Section 9.H during the period commencing January 1, 2008 and ending
December 31, 2009, which will not unduly burden the Employee.


10.  General Release.


A.  Release of the Company. In consideration of the Severance Payments provided
hereunder, and the covenants, obligations and undertakings of the Company
hereunder, the Employee irrevocably, unconditionally and generally releases,
acquits and forever discharges the Company, any related corporation, entity and
affiliates of each of the foregoing, and each of its members, owners,
stockholders, predecessors, successors, assigns, agents, directors, officers,
employees, representatives and affiliates thereof, and all persons acting by,
through, under or in concert with any of them (collectively “Releasees”) from
any and all claims, charges, complaints, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including reasonable attorneys’ fees
and costs actually incurred) of any nature whatsoever (collectively, “Claims”),
and arising out of or relating to any matter or thing whatsoever including, but
not limited to, any and all Claims whatsoever arising from the Employment
Agreement, and the Employee’s employment with and separation from the Company
(including without limitation, wrongful discharge and breach of contract), any
and all Claims arising from federal, state or local statute or regulation
(including without limitation Title VII of the Civil Rights Act of 1964, as
amended, Americans with Disabilities Act, Age Discrimination in Employment Act,
Family & Medical Leave Act, Fair Labor Standards Act, state and local laws
against discrimination, state and local wage and hour and state and local labor
laws), and any and all Claims arising under common law, whether in contract or
in tort. Excluded from the scope of this Release of the Company are the
Company’s obligations under this Agreement and the Company’s indemnity
obligations under the Delaware General Corporation Law and the by-laws of the
Company for the benefit of officers and directors, provided that all applicable
conditions to such indemnification have been satisfied. The Company shall make
available to Employee any director and officer liability insurance policy
coverage that had been maintained during Employee’s employment with the Company,
provided Employee has satisfied all coverage requirements.


B.  The scope of the release above given is from the beginning of the world
through the date of this Agreement and binds the Employee, his, heirs,
distributees, successors, assigns, estate and representatives.


11.  Complete Agreement, No Representations, No Modification. All prior
under-standings between the parties are merged herein; provided that, except as
modified herein, any outstanding stock option and grant agreements shall
continue in full force and effect; no representations or promises have been made
by either the Company or the Employee to the other unless set forth herein; and
any modification or termination of this Agreement must be in writing signed by
the party to be charged.
 
 
7

--------------------------------------------------------------------------------

 
 
12.  Acknowledgment of Statutory Notice. The Employee acknowledges that before
execution of this Agreement, he received a copy of this Agreement with a cover
letter from the Company advising: (a) that he has the right, and is encouraged,
to consult an attorney with re-gard to this Agreement and (b) that he had
twenty-one (21) days to consider the Agreement and (c) that once the Agreement
was signed, he could revoke it during the immediate seven (7) days following the
signing of this Agreement. Employee acknowledges that he has been en-couraged by
the Company to consult with an attorney of his choosing in the negotiation of
this Agreement and has so consulted with an attorney to the extent the Employee
has deemed appropriate. The Employee further acknowledges that notwithstanding
his right to consider this Agreement for 21 days, if he has signed this
Agreement sooner than the expiration of said 21 days, he has done so knowingly
and voluntarily, and expressly waives his right to consider this Agreement for
the balance of the 21 days.


13.  Right to Revoke. This Agreement may be revoked by the Employee within seven
(7) days of its execution by written notice to the Company. In the event that
the Employee exercises his right to revoke this Agreement within such 7 day
period, the entire Agreement including, without limitation, the Company's
obligation to pay the Severance Payments, shall be null and void. The Employee’s
and the Company’s payment obligations to each other at the signing of this
Agreement shall be deferred until the expiration of the seven (7) day period
referred to herein, and such payments shall be due and payable immediately
thereafter, provided that such period has expired and Employee has not exercised
such right of revocation.


14.  Counterpart Originals. This Agreement may be executed in identical
counterpart documents each of which shall be deemed an original, but all of
which together shall constitute one and the same agreement. Facsimile signatures
shall be deemed acceptable and binding on the parties.
 
15.  Notice. Any demand, request or notice (collectively "Notice") served
pursuant to this Agreement must be written, and may be served personally, or by
certified mail, return receipt requested, on a party at the addresses set forth
in the opening paragraph of this Agreement, or such different address a party
may designate by Notice. Any Notice served upon the Company must be directed to
the Chairman of the Board or President, with a copy to Robert L. Lawrence, Esq.,
Kane Kessler, P.C., 1350 Avenue of the Americas, New York, New York 10019.
Copies of Notices to Employee shall be directed to Employee at the address set
forth above.


16.  Right of Set-Off and Liquidated Damages. If the Employee breaches any
repre-sentation, warranty, covenant or obligation contained in this Agreement,
not cured within any applicable grace period, or if the Company in good faith
and in its commercially reasonable judgment believes that either (i) Employee
has breached any representation, warranty, covenant or obligation contained in
this Agreement, or (ii) during his tenure with the Company, Employee has
conducted himself in a manner that con-sti-tuted a breach of his duties as an
employee and/or Chief Administrative Officer of the Com-pany, then (x) the
Company’s obligation to pay or otherwise make any Severance Payments to Employee
shall terminate, (y) because it would be difficult to quantify the damages
suffered by the Company from such breach or conduct, Employee agrees to pay to
the Company, as liquidated damages, an amount equal to the Severance Payments
received hereunder by the Employee, and shall return to the Company all shares
of restricted stock, whether vested or unvested, which were awarded to him, or,
if such shares have been sold, the proceeds thereof, and (z) the Company’s
obligations under this Agreement shall terminate but Employee’s obligations
under this Agree-ment shall remain in full force and effect.


 
8

--------------------------------------------------------------------------------

 
 
17.  IRC Section 409A. The parties to this Agreement intend that the Agreement
shall comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), where applicable, and this Agreement shall be interpreted in a
manner consistent with that intention. Notwithstanding any contrary or
inconsistent provision of this Agreement, no pay-ment or other distribution
required to be made to the Employee hereunder (including any pay-ment of cash,
any transfer of property or any provision of taxable benefits) as a result of
the Em-ployee's termination with the Company shall be made prior to the earliest
date that Employee may receive such payments without a penalty, remedial measure
or similar effect being imposed against the Company or the Employee pursuant to
Section 409A of the Code.


18.  Severability. In the event that any one or more of the provisions contained
in this Agreement shall be declared invalid, void or unenforceable, the
remainder of the provisions of this Agreement shall remain in full force and
effect, and such invalid, void or unenforceable pro-vision shall be interpreted
as closely as possible to the manner in which it was written.


19.  Applicable Law. This Agreement has been negotiated in and shall be deemed
exe-cuted and delivered within the State of New York and is made in
contemplation of its inter-pretation and effect being construed in accordance
with the laws of the State of New York, appli-cable to contracts fully executed,
delivered and performed in the State of New York, and it is ex-pressly agreed
that it shall be construed in accordance with the laws of the State of New York
with-out giving effect to the principles of its conflicts of laws rules. All
litigation arising out of or relating to this Agreement or any of the
transactions contemplated hereby shall be brought exclu-sively in the Federal or
State courts of the State of New York, County of New York, and the par-ties
consent to personal jurisdiction therein, and further consent to service by
certified mail, re-turn receipt requested.


20.  Headings, etc. The headings and captions contained in this Agreement are
for convenience of reference only and in no way define, limit or describe the
scope or intent of this Agreement or in any way affect this Agreement. Unless
the context otherwise specifically re-quires, words importing the singular
include the plural and vice-versa. The terms "hereunder", "hereto", "herein" and
similar terms relate to this entire Agreement not to any particular para-graph
or provision of this Agreement.


21.  Entire Agreement. This Agreement, including the terms of the Employment
Agreement specifically incorporated herein by reference, contains every
obligation and under-standing between the parties relating to the subject matter
hereof and merges all prior discus-sions, negotiations and agreements between
them. None of the parties shall be bound by any agreements, covenants,
conditions, definitions, understandings, warranties or representations other
than as expressly provided or referred to herein.


 
9

--------------------------------------------------------------------------------

 
 
22.  Knowing and Voluntary Agreement. This Agreement has been entered into after
negotiation and review of its terms and conditions by parties under no
compulsion to execute and deliver a disadvantageous agreement. No ambiguity or
omission in this Agreement shall be con-strued or resolved against any party on
the ground that this Agreement or any of its provi-sions was drafted or proposed
by that party.


[Signature Page Follows:]


 
10

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have made and executed this Resignation and
Sever-ance Agreement and General Release on the date first set forth above.
 

Net Perceptions, Inc., a Delaware corporation                 By:          

--------------------------------------------------------------------------------

Name:    

--------------------------------------------------------------------------------

Nigel P. Ekern
  Title:      

 
 
11

--------------------------------------------------------------------------------

 

Exhibit ‘A’


Net Perceptions Values


   
Vesting on
 
Vesting on
 
Vested on
 
Vested on
     
31-Mar-07
 
21-Apr-07
 
21-Apr-05
 
21-Apr-06
     
$50,000
 
$121,582
 
$74,003
 
$87,007
     
Restricted
 
Restricted
 
Restricted
 
Restricted
     
Shares
 
Shares
 
Shares
 
Shares
 
Net Perceptions
   
66,667
   
121,582
   
74,003
   
87,007
 
Price
 
$
0.75
 
$
0.48
 
$
0.48
 
$
0.48
 

 
 
12

--------------------------------------------------------------------------------

 
 
 
 

 